Exhibit 10.1
First Amendment to Employment Agreement
Between
Anand Vadapalli and Alaska Communications Systems Group, Inc.
Dated August 5, 2015

This First Amendment to the Employment Agreement dated August 5, 2015 (“First
Amendment”) amends the Employment Agreement dated August 5, 2015 (the
“Agreement”) between Alaska Communications Systems Group, Inc., its
subsidiaries, affiliates and any business ventures in which they may participate
(collectively “Alaska Communications” or “the Company”) and Anand Vadapalli
(“Executive”). Alaska Communications and Executive are also referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, the Parties have entered into the Agreement herein referenced and now
desire to amend the Agreement as set forth herein; and

WHEREAS, the Company desires to continue to employment of Executive beyond the
Term of the Agreement to serve as the President and Chief Executive Officer of
the Company; and

WHEREAS, Executive agrees to extend his employment with the Company upon the
terms and conditions set forth herein;

AGREEMENT

NOW, THEREFORE, for and in consideration of the promises and other good and
valuable consideration set forth in this First Amendment, the sufficiency and
receipt of which are hereby acknowledged, Alaska Communications and Executive
hereby agree as follows:



1.   Section 5, Term is replaced in its entirety with the following:

5. Term. Unless otherwise terminated as provided in the Agreement or this First
Amendment, Executive’s term of employment (“Term”) shall commence on the
Effective Date and shall continue until December 31, 2019; provided, that the
Term shall be automatically extended for successive one-year periods thereafter,
unless written Notice is given by either Party to the other Party at least one
hundred eighty (180) days prior to the last day of the then-existing initial or
extended Term, of the Party’s intent to terminate the Agreement on the last day
of that Term.



2.   Section 8.2 is replaced in its entirety with the following:

8.2 So long as Executive resides at an Outside Principal Residence, Executive
shall be entitled to reimbursement for all reasonable travel costs between
Executive’s Outside Principal Residence and the Company’s headquarters
(currently in Anchorage) or other appropriate business locations, and living
expenses while working away from Executive’s Outside Principal Residence. All
such expenses shall be reimbursed at actual cost to Executive. Further, the
Company shall lease appropriate living accommodations for Executive’s use while
working away from his Outside Principal Residence at the Company’s headquarters
with such living expenses not to exceed $2,500 per month. Executive shall also
be entitled to reimbursement of normal business expenses (including reasonable
and necessary travel expenses on behalf of the Company) in accordance with the
Company’s applicable expense reimbursement policies and procedures and shall be
covered under the Company’s Directors and Officers insurance and corporate
indemnification policies, as they may be amended from time to time, and subject
to the terms and conditions of those respective plans and programs. Executive
shall also receive an annual automobile allowance, which shall be pro-rated in
the first and last years of the Term. The Company agrees to reimburse Executive
for his reasonable legal and other professional fees actually incurred with
respect to the negotiation, and prior to the execution, of this First Amendment,
up to a maximum of twenty thousand dollars ($20,000.00), upon submission of
adequate documentation of such payments by Executive. Reimbursement for legal
expenses shall be made promptly, and no event later than March 15 of the year
after the year in which this First Amendment is executed by both Parties.



3.   Section 8.3 is replaced in its entirety with the following:

8.3 Executive’s relocation payment for reimbursement of his relocation expenses
and reimbursement for realtor commissions associated with the sale of
Executive’s principal residence in Anchorage, as documented by receipts
submitted by Executive (and expressly excluding reimbursement of any loss on
sale of Executive’s residence) in connection with a relocation Executive made to
establish his Outside Principal Residence as permitted pursuant to Section 2 of
the Agreement is subject to vesting based on continued employment through
June 30, 2018 and will be forfeited on a pro-rata basis based upon the remaining
time period for which Executive voluntarily elects not to serve. However, the
Company may at it sole discretion accelerate such vesting.



4.   Section 18. Notice is amended for Executive’s address as follows:

Anand Vadapalli

3234 NE Harrison Drive

Issaquah, WA 98029



5.   Section 11.7.5 is deleted in its entirety.



6.   All other provisions of the Agreement shall remain in full force and effect
in accordance with their stated terms.

IN WITNESS WHEREOF, Alaska Communications and Executive have executed and
entered into this First Amendment on the date set forth below.

EXECUTIVE:

      By: /s/ Anand Vadapalli   Date: October 4, 2017 (Signature)    
Name: Anand Vadapalli
 
ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.

By: /s/ Leonard Steinberg
  Date: October 4, 2017
 
 

(Signature)
 


Name: Leonard Steinberg
Its: Corporate Secretary

